department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b06 ------------- genin-122264-11 o f f i c e o f t h e c h i e f c o u n s e l number release date uil 30d ------------------------ ----------------------------- ------------------------------------ dear ------------- you asked whether a taxpayer who is entitled to a dollar_figure credit under section sec_30d of the internal_revenue_code provides for a credit for certain new this is in response to your letter dated date to secretary geithner regarding the federal qualifed plug-in electric drive motor_vehicle credit his office requested that i respond to your inquiry qualified plug-in electric drive motor vehicles in general the amount of credit available depends on the amount of battery capacity for a particular vehicle the total amount of the credit allowed for a vehicle under sec_30d is limited to dollar_figure 30d but has tax_liability of less than dollar_figure for that year may carry the additional credit_amount over to the following tax_year in general individual taxpayers calculate their tax_liability on a yearly basis and a special provision must be found to allow a taxpayer to determine his or her tax_liability in one year using income deduction or credit items that occurred during a different year sec_30d does not contain such a special provision on the contrary sec_30d states there shall be allowed as a credit against the tax imposed by this chapter for the taxable_year an amount equal to the sum of the credit with respect to each new_qualified_plug-in_electric_drive_motor_vehicle placed_in_service by the taxpayer during the taxable_year thus the credit is only allowed in the year in which the vehicle is placed_in_service and may not be carried over to future years or back to past years purchaser of the vehicle is entitled to take the sec_30d credit as part of the calculation of the income of the trade_or_business if the trade_or_business has tax we note that if a sec_30d qualified_vehicle is used in a trade_or_business the genin-122264-11 liability of less than the dollar_figure credit_amount that amount may be carried back to prior years or forward to later years under the rules that apply to business credits please contact --------------------of my staff at -------------------- not a toll free call we hope this information is helpful to you if you require additional information sincerely charles b ramsey branch chief branch passthroughs special industries
